—Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J., at suppression hearing; Joseph Mazur, J., at trial and sentence), rendered August 15, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
*691Arrested in a buy and bust operation, probable cause was demonstrated by the arresting officer’s testimony that he arrested defendant because he matched a detailed description of the seller provided in a radio transmission from the undercover officer (see, People v Parris, 83 NY2d 342, 346). It makes no difference that the officer made the arrest at the direction of his sergeant, who lacked personal knowledge of the transmitted facts but who, like the arresting officer, was part of the operation and heard the transmission. Concerning the sentence, we note that defendant committed the instant crime less than three months after his release from prison while on parole, and do not view it as excessive. Concur—Rosenberger, J. P., Wallach, Kupferman, Ross and Nardelli, JJ.